Citation Nr: 1424249	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  99-18 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

2.  Entitlement to service connection for dysthesia of the right upper extremity.

3.  Entitlement to service connection for a prostate disability.

4.  Entitlement to a separate disability rating for a service-connected thoracic spine disability.

5.  Entitlement to a disability rating in excess of 10 percent for service-connected degenerative disc disease of the cervical spine.

6.  Entitlement to service connection for cerebrovascular disease.

7.  Entitlement to a disability rating in excess of 10 percent for service-connected restrictive lung disease.

8.  Whether there is clear and unmistakable error in a January 1981 rating decision denying service connection for allergic rhinitis and sinusitis.  

9.  Entitlement to special month compensation (SMC) based on being housebound or having a permanent and total disability rating plus an additional 60 percent disability rating. 


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 1981 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This matter again returns to the Board following a lengthy and complex procedural history that has been detailed in prior Board decisions.  In June 2012, the Board denied entitlement to TDIU and, inter alia, remanded a claim for SMC.  The Board's denial of TDIU was then appealed by the Veteran to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 Memorandum Decision, the Court vacated the Board's June 2012 decision with respect to the TDIU matter and remanded it back to the Board with specific development instructions.  The case is now before the Board in compliance with that Memorandum Decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In its June 2012 decision, the Board denied the Veteran's claim for entitlement to a TDIU and remanded numerous issues, including the issue of entitlement to SMC, for the issuance of a Statement of the Case (SOC) in accordance with Manlicon v. West, 12 Vet. App. 238 (1999).  

In its March 2013 brief to the Court, the Secretary conceded that the Board should have remanded the Veteran's TDIU claim as inextricably intertwined with his claim for special monthly compensation.  Therefore, in compliance with the Court's August 2013 Memorandum Decision, the issue of entitlement to TDIU will be remanded for readjudication as it is inextricably intertwined with the Veteran's claim for SMC.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

As noted in the prior remand, a December 2011 rating decision addressed numerous issues which had been raised by the Veteran but not previously adjudicated.  In January 2012, the Veteran submitted a NOD with respect to many of the issues adjudicated in this rating decision.  To date, an SOC addressing the remanded issues has not been provided; however, that is likely because the TDIU claim was appealed to the Court.  Thus, the Board will restate the instructions for issuing the SOCs.  

Accordingly, the case is REMANDED for the following action:

1.  Provide a Statement of the Case which addresses the following issues:

a.  Entitlement to service connection for dysthesia of the right upper extremity

b.  Entitlement to service connection for a prostate disability. 

c.  Entitlement to a separate disability rating for a service-connected thoracic spine disability.

d.  Entitlement to a disability rating in excess of 10 percent for service-connected degenerative disc disease of the cervical spine.

e.  Entitlement to service connection for cerebrovascular disease.

f.  Entitlement to a disability rating in excess of 10 percent for service-connected restrictive lung disease.

g.  Whether there is clear and unmistakable error in a January 1981 rating decision denying service connection for allergic rhinitis and sinusitis.

If, and only if, any of the benefits claimed remain denied, and an appeal is perfected by a timely filed substantive appeal, should the issue(s) be certified to the Board.

2.  Readjudicate the Veteran's claims for entitlement to a TDIU and entitlement to special month compensation based on being housebound or having a permanent and total disability rating plus an additional 60 percent disability rating.  If the claim seeking special monthly compensation is denied, issue an appropriate SOC.  If the issue of a TDIU is denied, issue an appropriate Supplemental Statement of the Case (SSOC).  Give the Veteran an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



